Case: 16-40053      Document: 00513860166         Page: 1    Date Filed: 02/02/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 16-40053                             FILED
                                  Summary Calendar                     February 2, 2017
                                                                        Lyle W. Cayce
                                                                             Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

MICHAEL JOSEPH DERROW,

                                                 Defendant–Appellant.




                  Appeals from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 9:98-CR-6-9




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

       Michael Derrow, federal prisoner # 03199-286, appeals the denial of his



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40053     Document: 00513860166     Page: 2   Date Filed: 02/02/2017


                                  No. 16-40053

18 U.S.C. § 3582(c)(2) motion for a reduction of sentence. He claims that the
district court abused its discretion because he was entitled to a reduction of his
sentence under Amendments 591, 706, and 782 to the Sentencing Guidelines.
He also contends that the court failed to take notice of the commentary to
U.S.S.G. § 1B1.10, and he challenges the reliability of the information in the
Presentence Report.

      We review for abuse of discretion a decision whether to reduce a sentence
pursuant to § 3582(c)(2). United States v. Evans, 587 F.3d 667, 672 (5th Cir.
2009). Amendments 591 and 782 did not have the effect of lowering Derrow’s
guideline range. Under the law-of-the-case doctrine, Derrow’s claim concern-
ing Amendment 706 is barred from consideration because it was denied by the
district court in a prior § 3582 motion and was rejected by this court on appeal.
See United States v. Matthews, 312 F.3d 652, 657 (5th Cir. 2002). Further,
there is no indication that the court failed to consider whether Derrow’s guide-
line range was altered by the amendments. Moreover, the sentencing court is
not required to provide reasons for its denial of a § 3582 motion. See Evans,
587 F.3d at 674. Finally, Derrow’s theories regarding the validity of the orig-
inal sentence are not cognizable in a § 3582(c)(2) motion. See United States v.
Hernandez, 645 F.3d 709, 712 (5th Cir. 2011).

      The district court did not abuse its discretion. See Dillon v. United
States, 560 U.S. 817, 826–27 (2010). Accordingly, the government’s motion for
summary affirmance is GRANTED, and the judgment is AFFIRMED. The
motion for partial summary dismissal is DENIED. The alternative motion for
an extension of time is DENIED.        Derrow’s motion to file an out-of-time
response is GRANTED. All other outstanding motions are DENIED.




                                        2